Citation Nr: 0622507	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-00 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hepatitis A. 
 
2.  Entitlement to service connection for skin disability 
secondary to Agent Orange exposure. 
 
3.  Entitlement to service connection for dental and gum 
disorders secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 until May 
1970.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Indianapolis, Indiana that 
denied service connection for hepatitis A, as well as service 
connection for skin disability and dental and gum disorders, 
to include as secondary to Agent Orange exposure.

The record reflects that, in a statement received in 
September 2003, the veteran requested temporary total 
disability for surgery on his left foot.  This matter is 
referred to the RO for appropriate consideration.

The veteran was afforded a hearing at the RO in October 2004.  
The transcript is of record.


FINDINGS OF FACT

1.  The veteran served in Vietnam and is presumed under the 
law to have been exposed to Agent Orange or other herbicides.  

2.  Hepatitis A was not shown in service, and the veteran has 
no current disability in this regard.

3.  The veteran does not currently have a dental disorder 
recognized as a disability for VA compensation purposes.

4.  Dental and gum disease is not attributable to in-service 
exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  The veteran does not have hepatitis that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303 (2005).

2.  The veteran does not have a dental or gum disorder that 
is the result of disease or injury incurred in or aggravated 
by active military service or exposure to Agent Orange.  38 
U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.381 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims in this instance has been accomplished.  
As evidenced by the statement of the case, and the 
supplemental statements of the case, the appellant has been 
notified of the laws and regulations governing entitlement to 
the benefits sought, and informed of the ways in which the 
current evidence has failed to substantiate the claims.  
These discussions also served to inform him of the evidence 
needed to substantiate the claims.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters dated in 
October 2002, December 2002 and October 2003, the RO informed 
the appellant of what the evidence had to show to 
substantiate the claims, what medical and other evidence the 
RO needed from him, what information or evidence he could 
provide in support of the claims, and what evidence VA would 
try to obtain on his behalf.  Such information in conjunction 
with the statement of the case and supplemental statements of 
the case has fully apprised the appellant of the evidence 
needed to substantiate the claims.  He was also advised to 
submit relevant evidence or information in his possession.  
38 C.F.R. § 3.159(b).  The appellant was not specifically 
notified regarding the criteria for an effective date should 
service connection be granted, see Dingess v. Nicholson, 19 
Vet. App. 473 (2006); however, neither of those questions is 
before the Board.  Consequently, the Board does not find that 
a remand is necessary to address further notification.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claims for service connection for hepatitis 
A, and for a dental and gum disorder, to include as secondary 
to Agent Orange exposure.  Extensive VA and private clinical 
records have been submitted and received in support of the 
claims.  Under the circumstances, there is no reasonable 
possibility that further assistance from VA would aid him in 
substantiating the claim.  The Board thus finds that VA does 
not have a duty to assist that is unmet.  See 38 U.S.C.A. 
§ 5103A (a) (2).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and active military service.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (2005).

1.  Service connection for hepatitis A. 

The veteran contends that he must have contracted hepatitis A 
during his Vietnam service, and that service connection is 
warranted because there is now laboratory evidence of such 
exposure.

The veteran"s service medical records do not show that he 
was treated for hepatitis A.  VA outpatient clinical records 
dated in November 2001 reflect that he was determined to be 
at risk for hepatitis C because of tattooing and repeated 
body piercing.

The appellant was afforded a VA Agent Orange registry 
examination in August 2002.  In a letter dated in August 
2002, a VA physician provided the results of laboratory and 
radiology tests to him, and stated that hepatitis C and B 
were negative, but that a hepatitis A antibody was positive.  
He was advised to speak with his doctor about this.  

In correspondence dated in May 2004, the veteran stated that 
he did not receive any medical treatment for hepatitis A 
while in the military.  

The veteran presented testimony upon personal hearing on 
appeal in October 2004 to the effect that he did not know 
that he had hepatitis and was not aware of any symptoms.  He 
stated that he felt he had contracted the disease from being 
stationed in the "CAG" unit and having to eat what was 
available, including cat and dog. 

In this instance, the service medical records do not indicate 
any treatment for hepatitis A nor were any signs or symptoms 
consistent with this disease recorded.  The current clinical 
evidence reflects only a laboratory finding that the veteran 
was exposed to hepatitis A at some point in the past.  There 
is no indication of any current treatment or a diagnosis of a 
disease process as a residual of such exposure, and no 
evidence that this happened during service.  In this regard, 
however, whether or not the appellant was exposed during 
service is immaterial because service connection requires 
evidence that establishes that the veteran currently has the 
claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

The veteran himself has admitted that he sought no treatment 
for hepatitis A in service and was even unaware that that he 
had been exposed.  No physician has opined that he currently 
has residual disability as the result of any such exposure.  
For these reasons, service connection for hepatitis A is not 
warranted.

The Board does not doubt the sincerity of the veteran"s 
belief that he currently has hepatitis A as a result of in-
service experiences.  However, Congress has specifically 
limited entitlement to service connection to instances in 
which disease or injury have resulted in a known disability 
(See 38 U.S.C.A. § 1110) which is not demonstrated in this 
case.  

The Board would also point out that while the veteran does 
not appear not to be making any connection to such in his 
statements, the RO has also adjudicated this claim on the 
basis of being secondary to Agent Orange exposure.  The Board 
points out, however, that in the absence of a current 
disability, it is unnecessary to discuss any other basis on 
which the claim might be adjudicated.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  In this 
case, since the evidence does not show that the veteran has 
the disability for which he seeks service connection, the 
preponderance of the evidence is against the veteran's claim 
of service connection for hepatitis A. 

2.  Service connection for dental and gum disorders, to 
include as secondary to Agent Orange exposure.

The veteran contends that he was exposed to Agent Orange from 
service in Vietnam, and now has a dental and gum disease as a 
result thereof for which service connection should be 
granted.  In correspondence dated in May 2004, he stated that 
he did not receive any medical treatment for gum or tooth 
disorders while in the military.

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (2005) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin"s disease, multiple myeloma, non-
Hodgkin"s lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi"s sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2005).

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, which, 
among other things, provides a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era whether diagnosed with one of the identified 
diseases or not.

The record reflects no treatment or diagnosis of any chronic 
dental or gum disorder in the veteran"s service medical 
records, nor is it shown that that there was any in-service 
trauma to the teeth or gums.  Private dental records dated 
between 1995 and 2003 were received in support of the claim 
showing that the veteran received extensive treatment for 
dental caries and periodontal disease.

The veteran testified on personal hearing on appeal in 
October 2004 that he began to have receding gums four to five 
years before and believed it was due to exposure to Agent 
Orange in service.

In this regard, the veteran"s service records indicate that 
he had service in the Republic of Vietnam.  Thus, he is 
presumed to have been exposed to herbicides (Agent Orange) 
therein.  See 38 C.F.R. § 3.307(a)(6)(iii).  That 
notwithstanding, the Board finds that there is no basis for 
presumptive service connection based on presumed herbicide 
exposure for dental or gum disease at issue.  In this regard, 
the Board notes that neither dental nor gum disease is among 
the enumerated disabilities recognized by VA as etiologically 
related to herbicide exposure in Vietnam.

The Board points out, however, that service connection for 
disability claimed as due to exposure to Agent Orange-in this 
case, the dental and gum disease claimed by the veteran-may 
also be established by showing that a disorder resulting in 
disability or death is, in fact, causally linked to such 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), 
citing 38 U.S.C.A. §§ 1113(b) and 1116; see also 38 C.F.R. 
§ 3.303.

The medical evidence reflects, however, no physician or other 
medical professional has linked dental caries or gum disease 
to any incident of active service, to include presumed Agent 
Orange exposure.  Moreover, neither the veteran nor his 
representative has submitted or alluded to the existence of 
any opinion establishing a relationship between dental and 
gum problems to Agent Orange exposure in service.  Therefore, 
the record  presents no basis for a grant of service 
connection for dental or gum disease on this basis.

The Board has also considered the veteran"s own assertions 
as to the relationship between dental/gum disease and Agent 
Orange exposure.  However, as a layman without the 
appropriate medical training and expertise, he is not 
competent to provide probative evidence on this medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Where, as here, the claim 
turns on a medical matter, medical evidence, not lay 
assertions, is needed to establish the claim.

While the veteran is clearly claiming service connection for 
dental problems based on Agent Orange exposure, the RO has 
additionally adjudicated the claim on the basis of in-service 
incurrence.  Therefore, the Board will do so as well.

Under applicable criteria, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 17.161 
(2005). 38 C.F.R. § 3.381(a).  In other words, service 
connection for VA compensation purposes is not permitted for 
the above conditions.

The Board thus points out that while service connection may 
be established for treatment purposes for the conditions 
listed above under 38 C.F.R. § 17.161, the applicable 
regulation clearly prohibits service connection for purposes 
of compensation where the disability involves dental caries 
or periodontal disease.  38 C.F.R. § 3.381.  Service 
connection for such must thus be denied as a matter or law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994)..

For the foregoing reasons, the Board must find that service 
connection for dental and/or gum disorders, to include as due 
to Agent Orange exposure must be denied.  

In reaching this conclusions above, the Board has considered 
the applicability of the benefit-of-the doubt doctrine.  
However, as the competent medical evidence does not support 
either claim, that doctrine is not applicable in the instant 
case. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hepatitis A is denied.

Service connection for teeth and gum disorders secondary to 
Agent Orange exposure is denied.


REMAND

Review of the record discloses that the veteran has been 
treated extensively for skin symptoms over the years 
affecting various areas of his body.  The Board points out, 
however, that the skin disabilities that have been diagnosed 
are not any of the diseases listed under 38 C.F.R. § 3.309(e) 
for which service connection may be presumed as a consequence 
of exposure to Agent Orange under 38 U.S.C.A. § 1116 and 38 
C.F.R. §§ 3.307 and 3.309.  Nevertheless as indicated 
previously in this decision, service connection for a skin 
disorder could possibly be established if the evidence 
otherwise showed that it was the result of exposure to Agent 
Orange.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 
1994), citing 38 U.S.C.A. §§ 1113(b), 1116 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).

In the instant case, the Board observes that when the 
appellant was afforded an Agent Orange examination in 
November 2001, the examiner opined that a patch of skin rash 
could be related to Agent Orange exposure.  However, since 
the opinion appears to be cursory, equivocal and has not been 
noted elsewhere, the Board will remand for a thorough VA 
examination and a medical opinion, to be conducted by a VA 
dermatology specialist.  The Board observes that the veteran 
has never had a specific VA dermatology examination for 
compensation and pension purposes and one is warranted.  

Additionally, the appellant indicated in a statement dated in 
May 2004 that he continues to receive treatment at VA 
facilities in Marion, Indianapolis and Fort Wayne, Indiana.  
Review of the record reflects that the most recent VA records 
date through December 2003.  Therefore, clinical records 
dating from January 2004 through the present should be 
requested and associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  All VA clinical records dating from 
January 2004 through the present should 
be retrieved from the Marion, 
Indianapolis, and Fort Wayne, Indiana, 
VA facilities and associated with the 
claims folder.

2.  Following a reasonable period of 
time for the receipt of the information 
requested above, the appellant should 
be scheduled for VA dermatology 
examination to determine the etiology 
of the veteran"s claimed skin 
disorder.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis(es).  The claims file and a 
copy of this remand should be made 
available to the physician designated 
to examine the appellant.  A 
comprehensive clinical history should 
be obtained.  Based on a thorough 
review of claims folder, including 
service medical records, the examiner 
should furnish an opinion, with 
complete rationale, as to whether or 
not the veteran now has a skin disorder 
that is at least as likely as not 
related to Agent Orange or other 
herbicide exposure.  The opinion 
provided should be set forth in detail.  
If the examiner diagnoses a skin 
disorder (or skin disorders) which is 
not among the diseases for which the 
National Academy of Sciences (NAS) has 
found, pursuant to its study directed 
by Congress in the Agent Orange Act of 
1991, an association with exposure to 
Agent Orange, the examiner should state 
why he or she nevertheless believes 
that there is such an association and 
the examiner should state whether he is 
an expert with regard to the effects of 
herbicide exposure.

3.  The RO should ensure that the 
medical report requested above complies 
with this remand, especially with 
respect to the instructions to provide 
a medical opinion.  If the report is 
insufficient, or if the requested 
action is not undertaken or deficient, 
it should be returned to the examiner 
for necessary corrective action. See 
Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issue on 
appeal.  If the benefit sought is not 
granted, the appellant should be 
provided with a supplemental statement 
of the case and afforded an opportunity 
to respond.  Thereafter, the claims 
folder should be returned to the Board 
for further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans" Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans" Appeals





 Department of Veterans Affairs


